NORTHCUTT, Judge.
In three separate Polk County cases, Dawn Gilbert, John Paul Story, and Decar-lo Johnson were charged with failure to redeliver leased property, a third-degree felony in violation of section 812.155, Florida Statutes (2002). The circuit court dismissed each case based on the defense argument that the statute is a prohibited special law and therefore unconstitutional. The State timely appeals and argues that section 812.155 is not a prohibited special law and is, therefore, constitutional. In related cases, this court recently agreed with the State’s position and held that the statute is constitutional. State v. Rose, 876 So.2d 1240 (Fla. 2d DCA 2004) (reversing dismissal of criminal charges). Based on Rose, we reverse the dismissal of criminal charges against Gilbert, Story, and Johnson.
Reversed and remanded.
SALCINES and COVINGTON, JJ., concur.